            Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------

MAYA PYSKATY,
                           Plaintiff,                             Case No. 15-CV-1600 (JCM)

v.

WIDE WORLD OF CARS, LLC d/b/a
WIDE WORLD BMW;
BMW BANK of NORTH AMERICA;

                           Defendants.

---------------------------------------------------------------

                                        JOINT PRE-TRIAL ORDER

         Per the Court’s March 26, 2019 Amended Trial Order (Docket No. 124), the parties

submit this Joint Pre-Trial Order:

       I.         PROPOSED WITNESSES AND EXHIBITS

Plaintiff’s Witnesses:

         Will Call
         1.    Maya (Sieber) Pyskaty (Plaintiff)
         2.    Stephen T. Pyskaty (Plaintiff’s spouse)
         3.    Phillip J. Grismer (expert witness)
         4.    Michael Trontz (adverse party/hostile witness)
         5.    Michael Jackson (adverse party/hostile witness)
         6.    William Ace (adverse party/hostile witness)

         May Call
         7.   Lawrence Bikles
         8.   Trudy Boulia (adverse party/hostile witness)
         9.   Jared Catanucci (adverse party/hostile witness)
         10.  Brian Sorce (adverse party/hostile witness)
         11.  Howard Cohen
         12.  Lidia Polanco

Defendant Wide World of Cars, LLC’s Witnesses:

         Will Call
         1.    Michael Trontz (General manager of WWC)

                                                         1
        Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 2 of 10




       2.      Michael Jackson (Service manager of WWC)
       3.      Brian Sorce (current manager of WWC)
       4.      John Saliani (appraiser and automotive paint expert)

       May Call
       5.   “Subpoena Witness” from Multistate Restoration, Inc. (regarding sales documents
            of original lease/sale)
       6.   “Subpoena Witness” from Wagner BMW of Shrewsbury (regarding sales
            documents of original lease/sale)

Defendant BMW Bank of North America’s Witnesses:

       Will Call
       1.    Efrain Lopez (technical support engineer for BMW of North America)

       May Call
       2.   “Subpoena Witness” from BMW of North of America, LLC (for the topic of
            vehicle history and CPO program)
       3.   Corporate representative of BMW Bank

Plaintiff’s Exhibits:

(Vehicle refers to a 2010 BMW 750 LXI with VIN No. WNAKC8C54ACY68053)

       1.      Advertisement by Wide World of Cars, LLC for Certified Pre-Owned BMWs
               dated June 25, 2014
       2.      Limited Lemon Law Warranty – Used Motor Vehicle
       3.      Ourisman Chevrolet of Bowie, Inc. records for the Vehicle
       4.      Wagner BMW of Shrewsbury records for the Vehicle
       5.      Multistate Restoration, Inc.’s Rhode Island Secretary of State registration
       6.      AutoBody Connection’s Inspection for the Vehicle
       7.      Vehicle records from Wide World of Cars, LLC (Exhibit A to WWC’s
               Production)
       8.      Vehicle records from Wide World of Cars, LLC (WWC’s Exhibit B to WWC’s
               Production)
       9.      Vehicle records from Dealerspeed/JCT Warranty website
       10.     Vehicle Solar Tire & Automotive Services, Inc. Invoices
       11.     Vehicle proof of insurance and insurance billing history
       12.     Letter to Wide World of Cars, LLC from Schlanger & Schlanger, LLP dated July
               23, 2014
       13.     Letter to Schlanger & Schlanger, LLP from Wide World of Cars, LLC dated
               August 7, 2014
       14.     Letter to Wide World of Cars, LLC from Schlanger & Schlanger, LLP dated
               August 21, 2014
       15.     CARFAX for Vehicle dated October 31, 2013 (from Plaintiff’s first production,
               including notes)

                                               2
      Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 3 of 10




     16.   Auto Check Report for Vehicle dated June 12, 2014
     17.   Complaint in Cohen v. New Country Motor Group, Inc., Index No. 034128/2014
           (N.Y. Sup. Ct. Rockland Cty.)
     18.   Affidavit of Arthur G. Glynn dated August 5, 2016 in Cohen v. New Country
           Motor Group, Inc., Index No. 034128/2014 (N.Y. Sup. Ct. Rockland Cty.)
     19.   Affidavit of Howard Cohen dated August 5, 2016 in Cohen v. New Country Motor
           Group, Inc., Index No. 034128/2014 (N.Y. Sup. Ct. Rockland Cty.)
     20.   Affidavit of R. Scott LaFazia dated August 5, 2016 in Cohen v. New Country
           Motor Group, Inc., Index No. 034128/2014 (N.Y. Sup. Ct. Rockland Cty.)
     21.   FOIL Responses from New York State Attorney General
     22.   FOIL Responses from New York State Department of Motor Vehicles
     23.   Better Business Bureau third-party subpoena responses
     24.   Pictures of Vehicle from Stephen Pyskaty mobile telephone
     25.   Real Bimmer Parts forum posts
     26.   7 Post forum posts

Defendants WWC and BMW Bank’s Exhibits:

     1.    Plaintiff’s Amended Summons & Complaint dated July 27, 2015
     2.    CARFAX Report dated November 1, 2013
     3.    CARFAX Report dated June 10, 2014 (for cross)
     4.    Coverage Document Signed by Plaintiff
     5.    All photographs (and video) taken by expert Efrain Lopez during his inspection
     6.    All photographs taken by expert John Saliani of Universal Appraisal Company
     7.    Warranty vehicle inquiry dated October 19, 2013
     8.    Wide World accounting and work order dated October 16, 2013 invoice
     9.    Wide World accounting and work order
     10.   Wide World print out with Mannheim Appraisal for subject vehicle dated July 7,
           2013
     11.   All photographs taken by Wide World of subject vehicle prior to its purchase by
           Plaintiff
     12.   Warranty vehicle inquiry dated June 10, 2014
     13.   Wide World’s service sheet and key data sheets for subject vehicle of October 10,
           2013
     14.   Vehicle delivery checklist signed by plaintiff (different from stipulated exhibit
           #10)
     15.   Wide World’s customer checks/declines signed by Plaintiff
     16.   Wide World accounting and work order #236341 dated October 16, 2013 (for
           omissions testing)
     17.   Wide World account and work order #236209 dated October 16, 2013 (CPO
           inspections, floor mats installation, mounting, and balancing tires)
     18.   Operation Report printout dated October 14, 2013
     19.   Wide World’s BMW Kinematics Diagnoses System dated October 15, 2013
           (wheel alignment)
     20.   BMW Bank’s Notice of Subpoena to BMW of North America to produce
           documents and/or information indicating whether or not the subject vehicle was

                                            3
       Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 4 of 10




            subject to commercial usage prior to October 31, 2013
   21.      Plaintiff’s email dated January 29, 2014 from 7 Post forum posts
   22.      Subpoenaed documents regarding original sale/lease of the subject vehicle

 II.        OBJECTIONS TO WITNESSES AND EXHIBITS

   Witnesses

   1.       Plaintiff objects to the calling of the following witnesses who were not disclosed
            during discovery:
            (a)     “Subpoena Witness” from Multistate Restoration, Inc. (regarding sales
                    documents of original lease/sale)
            (b)     “Subpoena Witness” from Wagner BMW of Shrewsbury (regarding sale
                    documents of original lease/sale)
            (c)     “Subpoena Witness” from BMW of North of America, LLC (for the topic
                    of vehicle history and CPO program)
            (d)     Corporate representative of BMW Bank
   2.       Defendants object to Plaintiff’s witnesses 7-9, 11-12 on the ground that they do
            not have relevant bearing on the case.

   Exhibits

   1.       Plaintiff objects to Defendants’ Exhibit Nos. 3, 7-9, 12, 16, 20, 22 to the extent
            these documents were not produced during discovery and Plaintiff has had no
            opportunity to review them much less conduct discovery about them.
   2.       Defendants object to item numbers 1, 2, 4-26 in Plaintiff’s exhibits as irrelevant
            and/or on the ground that such evidence was not produced by Plaintiff during
            discovery.

III.        STIPULATIONS TO FACTS, WITNESSES, OR EXHIBITS

   Facts

   1.       Defendant Wide World of Cars, LLC d/b/a Wide World BMW (“WWC”) is a
            domestic limited liability company formed under the laws of New York located in
            Rockland County, New York.
   2.       WWC is a BMW automobile dealership located in Spring Valley, New York.
   3.       WWC was a participant in the CPO Program in October 2013.
   4.       The Certified Pre-Owned by BMW Center Operation Manual (“CPO Manual”)
            dated March 2013 was the version in effect in October 2013.
   5.       The CPO Manual contains a Center Participation Agreement for Authorized
            BMW Passenger Car and BMW SAV Centers Only.
   6.       WWC offered the Vehicle for sale as CPO.
   7.       On October 31, 2013, WWC sold Ms. Pyskaty the Vehicle.
                                              4
Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 5 of 10




8.     As part of the purchase transaction, Ms. Pyskaty and WWC entered into the
       BMW Financial Services Motor Vehicle Retail Installment Contract – New York.
9.     At the time of the sale on October 31, 2013, WWC provided Ms. Pyskaty with a
       Buyers Guide.
10.    The Buyers Guide identified the Vehicle by VIN, model number, model year, and
       dealership.
11.    The Buyers Guide stated that a Certified Pre-Owned Limited Warranty applied to
       the Vehicle.
12.    At the time of the sale on October 31, 2013, WWC provided Ms. Pyskaty with a
       CARFAX Vehicle History report dated October 31, 2013.
13.    WWC had CARFAX Vehicle History reports dated October 7, 2013 and October
       10, 2013 in its internal files.
14.    After the sale of the Vehicle to Ms. Pyskaty, WWC assigned the BMW Financial
       Services Motor Vehicle Retail Installment Contract – New York to BMW Bank.
15.    The monthly payment amount of the loan for the Vehicle is $1,030.38, including a
       rollover of a prior loan.
16.    Ms. Pyskaty paid a down payment on the Vehicle of $2,000 at the time of the
       purchase.

Plaintiff’s Proffered Facts to Which Defendants Will Not Stipulate:

1.     WWC is the only BMW automobile dealership located in Spring Valley, New
       York.
2.     In 2013, WWC sold approximately 2,700 vehicles per year.
3.     In 2013, WWC sold approximately 700 vehicles that were Certified Pre-Owned
       (“CPO”).
4.     Of the 700 pre-owned vehicles sold by WWC in 2013, WWC sold approximately
       98% of the vehicles to consumers.
5.     WWC has participated in the Certified Pre-Owned by BMW Program (“CPO
       Program”) since at least the year 2010.
6.     The CPO Manual does not define which constitutes an “abused or neglected”
       vehicle.
7.     The CPO Manual contains a blank template containing the 8 Steps to
       Certification.
8.     The CPO Manual contains a blank template entitled Statement of Certification for
       CPO vehicles.
9.     CPO Program participants are specifically barred from enrolling ineligible
       vehicles in the CPO Program.
10.    The CPO Manual contains a Certified Pre-Owned by BMW Vehicle Inspection
       Checklist (“VIC”).



                                       5
Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 6 of 10




11.    The basic header data in the VIC includes a line beginning “SOURCE” with
       individual checkboxes accompanying the following choices: BMW FS OFF-
       LEASE, OTHER OFF-LEASE, TRADE-IN, AUCTION, and OTHER.
12.    WWC purchased the Vehicle later sold to Maya Pyskaty from Rockland Motors
       & Sales on October 5, 2013.
13.    WWC purchased the Vehicle pursuant to a Purchase Agreement for which it agree
       to pay the seller, identified as Congers Auto Sales, the sum of $39,500.
14.    WWC appraised the value of the Vehicle at $39,500 on October 7, 2013.
15.    As part of the CPO certification process in 2013, WWC assigned the
       responsibility for completion of Section 1 of the VIC for CPO Vehicles to Isabelle
       Torres.
16.    Prior to working as a receptionist for WWC, Ms. Torres had not worked at other
       auto dealerships.
17.    Acting as a Technician, Mr. Ace inspected the Vehicle on behalf of WWC for
       CPO certification.
18.    Mr. Ace signed the VIC for the Vehicle.
19.    Mr. Jackson signed the VIC for the Vehicle.
20.    On October 31, 2013, the Vehicle had multiple written indicators affixed to it
       reflecting that it was a CPO automobile, including a Monroney Label indicating
       CPO and Windshield Clings stating “Certified Pre-Owned by BMW.”
21.    The Buyers Guide stated that a limited warranty applied to the Vehicle.
22.    WWC provided a VIC of the Vehicle to Ms. Pyskaty that indicated that the
       Vehicle did not have a disqualifying CARFAX or AutoCheck report.
23.    WWC regularly advertises and markets CPO vehicles on the Internet to
       consumers.

Witnesses

The parties do not object to the calling of the following witnesses:

1.     Maya (Sieber) Pyskaty (Plaintiff)
2.     Stephen T. Pyskaty (Plaintiff’s Spouse)
3.     Phillip J. Grismer (expert witness)
4.     Michael Trontz (Former General Manager of WWC)
5.     Michael Jackson (Service Manager of WWC)
6.     Brian Sorce (Current Manager of WWC)
7.     John Saliani (Appraiser and automotive paint expert)
8.     William Ace
9.     Efrain Lopez (technical support engineer for BMW of North America)




                                         6
      Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 7 of 10




  Exhibits

  The parties stipulate to the admissibility of the following exhibits:

  1.       Certified Pre-Owned by BMW Center Operations Manual dated March 2013
  2.       BMW CPO Process and Procedure Manual by Wide World of Cars, LLC dated
           September 14, 2010 and revised August 14, 2013
  3.       Conger’s Auto Sales/Rockland Motors purchase documents for the Vehicle
  4.       Vehicle Pre-purchase Appraisal by Wide World of Cars, LLC dated October 7,
           2013
  5.       BMW Maintenance Program Upgrade Agreement signed by Plaintiff
  6.       Certified Pre-Owned Vehicle Inspection Checklist dated October 10, 2013 and
           signed on October 16, 2013 for the Vehicle
  7.       BMW Financial Services Motor Retail Installment Contract – New York dated
           October 31, 2013 for the Vehicle
  8.       Vehicle Purchase Order dated October 31, 2013
  9.       Invoice ID No. 121675 for the Vehicle
  10.      New Country Motor Car Group Vehicle Delivery Checklist
  11.      Wide World of Cards, LLC registration with New York State Department of State
  12.      BMW Bank of North America registration with Utah Secretary of State
  13.      Buyer’s Guide for the Vehicle
  14.      8 Steps to Certified Pre-Owned BMW Vehicle Program Compliance dated
           October 9, 2013 and October 16, 2013 for the Vehicle
  15.      Statement of Certification for a Certified Pre-Owned BMW dated October 16,
           2014 for the Vehicle
  16.      New Jersey Certificate of Title for the Vehicle
  17.      DCS Net Warranty Vehicle Inquiry for the Vehicle
  18.      Vehicle service/repair records from Open Road of Newton
  19.      Vehicle service/repair records from Paul Miller
  20.      Vehicle account statements with BMW Bank
  21.      CARFAX dated October 7, 2013
  22.      CARFAX dated October 10, 2013
  23.      CARFAX dated October 31, 2013 (with redactions of handwritten notes)
  24.      BMW Financial Services Consumer Credit Application
  25.      Plaintiff’s complaint and service/consumption log documents for the Vehicle
  26.      Vehicle Purchase Information Screen Shot




IV.        WITNESS AVAILABILITY

                                            7
          Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 8 of 10




       The parties agree to make the following witnesses available throughout the trial upon
reasonable notice:

       1.      Maya Pyskaty
       2.      Stephen T. Pyskaty
       3.      Phillip J. Grismer
       4.      Michael Trontz
       5.      Michael Jackson
       6.      Brian Sorce
       7.      John Saliani
       8.      Efrain Lopez
       9.      William Ace (may require subpoena or may be unavailable)

       The following witnesses may need to be subpoenaed:

       1.      Lawrence Bikles
       2.      Trudy Boulia
       3.      Jared Catanucci
       4.      Howard Cohen
       5.      Lidia Polanco
       6.      “Subpoena Witness” from Multistate Restoration, Inc. (regarding sales documents
               of original lease/sale of the subject Vehicle
       7.      “Subpoena Witness” from Wagner BMW of Shrewsbury (regarding sales
               documents of original lease/sale of the subject Vehicle
       8.      “Subpoena Witness” from BMW of North America, LLC (for the topic of vehicle
               history and CPO Program)
       9.      Corporate representative of BMW Bank

     V.        INCLUSION OF DEPOSITION TESTIMONY OR VIDEO TESTIMONY
               (IN LIEU OF LIVE TRIAL TESTIMONY)

       None assuming Defendants make William Ace available for trial or Mr. Ace is subject to
the Court’s subpoena power.

    VI.        ELECTRONIC EQUIPMENT REQUIRED AT TRIAL (COURT ISSUED
               ORDER PERMITTING SUCH)

       ELMO, Projector, Laptop Computers, Tablets, Power Cabling, Laptop, iPad, Phones




                                               8
          Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 9 of 10




   VII.        MOTIONS IN LIMINE (WITHOUT GOING INTO THE MERITS OF THE
               SAME)

       1.      Plaintiff’s motion to preclude testimony of Saliani and/or any testimony or
               reference with respect to any material, observations, or conclusions contained in
               unserved pages of expert report.
       2.      Plaintiff’s motion to preclude the use of any documents furnished after the close
               of discovery by Defendant Wide World of Cars, LLC
       3.      Plaintiff’s motion to preclude “Subpoena Witness” from Multistate Restoration,
               Inc. (regarding sales documents of original lease/sale of the subject Vehicle;
               “Subpoena Witness” from Wagner BMW of Shrewsbury (regarding sales
               documents of original lease/sale of the subject Vehicle; “Subpoena Witness” from
               BMW of North America, LLC (for the topic of vehicle history and CPO
               Program); and Corporate representative of BMW Bank.
       4.      Defendants’ motion to preclude exhibits and witnesses pertaining to Cohen v.
               New Country Motor Group, Inc.
       5.      Defendants’ motion to preclude documents not yet disclosed by Plaintiff.
       6.      Defendants’ motion to preclude FOIL documents.


Dated: May 9, 2019

/s/ Evan S. Rothfarb                               /s/ Keith LaRose
Evan S. Rothfarb                                   Keith LaRose
Daniel A. Schlanger                                LAROSE & LAROSE
Brian K. Herrington (admitted pro hac vice)        510 Haight Ave.
SCHLANGER LAW GROUP LLP                            Poughkeepsie, NY 12603
9 East 40th St., Suite 1300                        T: 845.454.2001
New York, NY 10016                                 F: 845.454.2535
T: 212.500.6114                                    Attorneys for Defendant Wide World of
F: 646.612.7996                                    Cars, LLC d/b/a Wide World BMW
Attorneys for Plaintiff

                                                   /s/ Eric Suh
                                                   Philip Semprevivo
                                                   Eric Suh
                                                   Joseph Kim
                                                   BIEDERMANN HOENIG SEMPREVIVO
                                                   One Grand Central Place
                                                   60 East 42nd St., Suite 660
                                                   New York, NY 10165
                                                   T: 646.218.7621
                                                   Attorneys for Defendant BMW Bank of
                                                   North America

                                               9
    Case 7:15-cv-01600-JCM Document 137 Filed 05/09/19 Page 10 of 10




SO ORDERED:


    Dated: ______________, 2019.

                                        __________________________________
                                        Magistrate Judge Judith C. McCarthy




                                   10
